Title: To Alexander Hamilton from Alexander Richards, 1 May 1799
From: Richards, Alexander
To: Hamilton, Alexander


          
            sir
            New york May 1st. 1799
          
          Inclosed you will receive a Copy of the Agreement between the United States and the Contractor for this State—you will observe the Public the to furnish Stores wherein to deposit the Provision—if therefore I am at any expense in procuring store-rooms for provision at any of the posts where magazines may be Ordered, I shall expect to be reimbursed all such charges by the Government.
          I am sir with Respect your most obt. servt. 
          for the Contractor
          
            Alexr. Richards
          
          Genl. Alexander Hamilton
        